JS 44 (Rev, 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) mu
José ft Camniter de Are

(b) County of Residence of First Listed Plaintiff Pp
(EXCEPT IN U.S. PLAINTIFF CASES)

llano
vin Ri

z
—

(c} Alttomeys (Firm Name, Address, and Telephone Number) |

DEFENDANTS
. ‘ | sy
K) County of Residence of First Listed Defendant \\J (ZS h Maton, Vv an

(IN U.S. PLAINTIFF CASES ONLY) J

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)

Carlos A Uecade tive ,
Caquas, O2. 0036 - KON

VO. Box COkle

Phone F408 ¥

 

 

Il. BASIS OF JURISDICTION (Place an “X” in Qne Box Only)

 

(For Diversity Cases Only)

WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O 1 U.S. Government 0 3. Federal Question PTF DEF PTY DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x I O 1 Incorporated or Principal Place o4 M4
/ of Business In This State f
2 U.S. Government 0 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place O45 05
Defendant (Indicate Citizenship of Parties in Item [H1) of Business In Another State
Citizen or Subject of a O 3 OO 3. Foreign Nation o6 O6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
© 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Dmg Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine O 310 Airplane O) 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 430 Banks and Banking
1 151 Medicare Act 0 330 Federal Employers’ Product Liability OC 830 Patent O 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 0 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |O) 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product Liability O 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) O) 485 Telephone Consumer
© 160 Stockholders’ Suits OC 355 Motor Vehicle QO) 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability ( 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) |O 490 Cable/Sat TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 850 Securities/Commodities/
1 196 Franchise Injury CO) 385 Property Damage 0 740 Railway Labor Act © 865 RSI (405(g)) Exchange
0 362 Personal Injury - Product Liability 0) 751 Family and Medical C1 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental Matters
O 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 870 Taxes (U.S. Plaintiff 0) 895 Freedom of Information
O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 0 442 Employment 0) 510 Motions to Vacate O 871 IRS—Third Party 7 896 Arbitration
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 899 Administrative Procedure
O 245 Tort Product Liability Accommodations 0 530 General Act/Review or Appeal of
O 290 All Other Real Property O 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application 1 950 Constitutionality of
O 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

ORIGIN (Place an “X” in One Box Only)

we

 

Original O 2 Removed from ( 3.  Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Sains under which you are ee (Do no rn _— sfatutes a iversity):
ay ‘S-C-A a a

 

VI. CAUSE OF ACTION
#4 ues

 

Brie ceeeen of cau

f +o issue a ‘Hashemian he FAA ty sce Ul on (ae.

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in coniplaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: 4 Yes No
VIII. RELATED CASE(S) ;
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE, . a ~ —~ SIGNATURE OF ATTORNEY OF RECORD =~?
Ob20-20/F __é ae
FOR OFFICE USE ONLY =
APPLYING IFP JUDGE

RECEIPT # AMOUNT

MAG. JUDGE
